Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6, 8 and 18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/07/2020.
Status of examination
	Claims 1, 3, 5-12, 14 and 16-20 are pending, claims 6, 8 and 18 are withdrawn and claims 1, 3, 5, 7, 9-12, 14, 16-17 and 19-20 are currently under examination.
	Applicant claims a composition that comprises a caprolactam solvent of formula (I), such as N-ethylcaprolactam, and a crop nutrition agent, such as the urease inhibitor N-(n-butyl) thiophosphoric triamide.  The composition may also contain a second solvent, such as a glycol ether and another caprolactam solvent, such as N-methylcaprolactam.
	The claims will be given their broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7, 9-12, 14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sowa et al. (US 2009/0062120 A1, of record) in view of Lang et al. (WO 2017/055610 A1).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Sowa et al. teach agrochemical compositions, such as emulsifiable concentrates, that comprise one or more agrochemical active ingredients and one or more caprolactam or caprolactam derivatives of formula (I), wherein N-ethylcaprolactam is easily envisaged from the small list of species that are encompassed by formula (I) as well as a combination of N-ethylcaprolactam and N-methylcaprolactam (abstract, para [0048]).  The agrochemical active ingredients may comprise plant hormones and safeners as well as other pesticides and may be present in amounts of up to 90%, up to 60%, up to 50% or up to 10% of the composition, based upon what type of composition it is (para [0012]-[0017], claims 13-15, 17).  Sowa et al. further suggests addition of an additional solvent to the composition, such as various glycol ethers, and demonstrates that addition of various glycol ethers solvents to the composition provided enhanced storage stability, evidenced by a clear solution after storage and a clear solution when diluted with water that showed less than 1% crystal formation (para [0035], Table 5).  Sowa et al. further teach inclusion of a surfactant in the composition (para [0029]-[0030]).  Sowa et al. further demonstrated addition of a lactam solvent resulted in excellent storage stability of the composition, even after 14 days at elevated storage temperature (para [0070], [0080], [0089]). 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Sowa et al. teach the composition as discussed above, but fail to specifically teach that the agrochemically active ingredient is the urease inhibitor of N-(n-butyl) thiophosphoric triamide.  The teachings of Lang et al. help to cure this deficit. 
Lang et al. teach that urease inhibitors are used in combination with urea-based fertilizer to prevent loss of nitrogen by the urea-based fertilizer by inhibiting the hydrolysis of urea by the enzyme urease that is found in soil (pg 1, ln 35-39).  Lang et al. mentions N-alkylthiophosphoric acid triamides as potent known urease inhibitors and specifically names N-(n-butyl) thiophosphoric acid triamide and N-(n-propyl) thiophosphoric acid triamide as examples of such potent urease inhibitors (pg 1, ln 40 to pg 2, ln 5).  Lang et al. specifically teaches inclusion of a high boiling point solvent in a urease inhibitor containing composition to prevent decomposition or solids formation of the (thio)phosphoric acid derivative urease inhibitor (pg 1, ln 5-12).  Furthermore, this composition can be used to purify the urease inhibitor and may also be used to provide the purified urease inhibitor in a pre-formulated form, wherein the high boiling point solvent can function to stabilize the composition, including at low temperatures, preventing decomposition and solids formation of the urease inhibitor (pg 5, ln 23-43, pg 6, ln 24-29).  Lang et al. further teach the high boiling point solvent may be a carboxylic acid amide, more specifically a cyclic carboxylic acid amides (lactam) of the formula –C(=O)NRaRb wherein Ra and Rb are C1-C4 alkyl and the nitrogen atom of such lactams is further substituted by C1-C4 alkyl, a N-ethylcaprolactam solvent being easily envisaged from this formula (pg 30, ln 7-8,16; pg 36, ln 38 to pg 37, ln 4).  Lang et al. further teach inclusion of a high boiling point solvent glycol ether, which may also serve as a low-temperature stabilizer (pg 33, ln 12-25).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sowa et al. and Lang et al. because both references disclose a solvent system that includes caprolactams that dissolve agrochemical active agents.  Based upon the teachings of Lang et al., that caprolactams and glycol ethers can be used as solvents for the urease inhibitors N-(n-butyl) thiophosphoric acid triamide and N-(n-propyl) thiophosphoric acid triamide and that such urease inhibitors are useful to include with the plant nutrient urea for providing efficient fertilization of plants, it would have been obvious to utilize the delivery system of Sowa et al. containing the N-ethylcaprolactam and glycol solvents as well as the surfactant to deliver the claimed inhibitors and a urea fertilizer to a plant.  As Lang et al. teaches that such solvents provide stabilization in normal as well as low temperatures and inhibit crystal formation of the claimed urease inhibitors, one of ordinary skill in the art would have had a reasonable expectation of success in doing so.
	Regarding the concentration of the crop nutrition ingredient, as Sowa et al. teach inclusion of agrochemical active ingredients in amounts which overlap with the claimed concentration of the crop nutrition ingredient, such concentration would have been prima facie obvious.  MPEP § 2144.05.  Additionally, as the amount of urease inhibitor is a result effective variable that influences the degree to which urease is inhibited from hydrolyzing urea, the amount would have been routinely optimized until the desired inhibition of urease is achieved, absent evidence to the contrary.  Regarding the limitations regarding the stability of the composition, as both Sowa et al. and Lang teach that the claimed solvents provide storage stability to the composition, even at lower temperatures and elevated temperatures, one of ordinary skill in the art would have found the limitations pertaining to stabilities at elevated or lowered temperature obvious as well as expected based upon the teachings of both of these references.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 7, 9-12, 14, 16-17 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, 11, 13, 16 and 18 of co-pending Application No. 16/130055 (hereinafter ‘055) in view of Sowa et al. and Lang et al. Claims 1, 3, 9, 11, 13, 16 and 18 of ‘055 teach a composition that comprises the claimed caprolactam solvent, an agrochemical active, a second solvent and a surfactant as well as concentration of the active which overlap the concentrations of the active required by the instant claims.  The claims of ‘055 fail to teach the specific urease inhibitor agrochemical active, that the second solvent is a glycol ether or the claimed stabilities.  Sowa et al. exemplify glycol ether solvents that provide increased stability and demonstrate that the lactam solvents provide high temperature stability and Lang et al. suggests the solvent system of Sowa et al. is useful in solvating the claimed urease inhibitor and provides low temperature stability and stability in general to the compound and composition.  Thus, claims 1, 3, 5, 7, 9-12, 14, 16-17 and 19-20 would have been obvious over claims 1, 3, 9, 11, 13, 16 and18 of ‘055 in view of Sowa et al. and Lang et al. 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant traverses the 103 rejection of record by arguing that Applicant demonstrated that N-ethylcaprolactam was a surprisingly good solvent for the tested urease inhibitor, similar to N-methyl pyrrolidone. Applicant further asserts that N-ethylcaprolactam is not easily envisaged from the disclosure of Lang because the Lang disclosure provides many different solvents and 6-membered lactams seemed to be preferred from the disclosed cyclic carboxylic acid amide solvents.  These lines of reasoning were not found persuasive.
Regarding the surprising results argument, to effectively rebut a prima facie case of obviousness, the results must be unexpected, commensurate in scope with the claimed invention and must be compared against the closest prior art.  In re Clemens, 622 F.2d 1029, 1036 (CCPA 1980); In re Burckel, 592 F.2d 1175 (CCPA 1979).  In the instant scenario, the fact that N-ethylcaprolactam provides solvent capabilities similar to N-methylpyrrolidone is not surprising as the prior art of record, specifically Ott et al. (WO 2005/092953 provided in the 12/13/2018 IDS), teaches that a very close homologue to N-ethylcaprolactam, N-methylcaprolactam acts as a good replacement for N-methylpyrrolidone solvent but is less toxic, including in use with agrochemical compounds (Ott et al. translation document, abstract, pg 2, para 1-10, pg 8, para 2-3).  Thus, that N-ethylcaprolactam is a good solvent, similar to N-methylpyrrolidone, for urease inhibitors is not surprising, but expected based on the teachings of Ott et al.  Thus, the results are not sufficient to overcome the prima case of obviousness set forth above.
Regarding the argument pertaining to N-ethylcaprolactam not being easily envisaged from Lang et al., it must first be acknowledged that Lang is a secondary reference and that the primary reference Sowa et al. specifically teaches the an agrochemical active, such as plant hormones and safeners together with a small list of caprolactam solvents, from which N-ethylcaprolactam and combinations with N-methylcaprolactam are easily envisaged.  Additionally, while Sowa et al. envisions combining a plant nutrition compound with the claimed N-ethylcaprolactam solvent, one of ordinary skill in the art would have found it obvious to combine this same N-ethylcaprolactam solvent with a urease inhibitor based upon the teachings of Lang et al., which suggest combining the claimed urease inhibitors with a high boiling point solvent, which includes cyclic carboxylic acid amide solvents (lactams).  Furthermore, while Lang et al. does mention that 6-membered lactams are preferred, N-ethylcaprolactam would have been easily envisaged from the formula recited in Lang et al. that encompasses methyl, ethyl, propyl and butyl 4-10 membered lactams.  When taken together, the current composition would have been prima facie obvious to one of ordinary skill in the art. 
Applicant further urges the examiner to reconsider the ODP rejection in light of the current amendments.  The ODP rejection has been updated to reflect the amendments in the most recent response, including withdrawing the ODP in regards to claims 2, 4, 14 and 15.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699